DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons For Allowance
02.	Claims 1 – 4, 7 – 17, and 24 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific mapping tables for processing an iteration command taught by the Applicant.  The Examiner finds no single prior art reference teaching of first and second mapping tables for utilizing keys to retrieve physical addresses, such that the first mapping table stores region information and the second mapping table stores hash entries, using prefixes to obtain region information from the first mapping table and physical addresses in the second mapping table, as recited in independent claims 1, 16, and 24.  A thorough search of the prior art reveals the primary references Horn (US Patent 7,509,473) and Chen (US Patent 9,411,840), which were previously used to reject the claims.  Horn discloses a similar method in that hashing commands are used which uses keys to obtain addresses on mapping tables, such that the keys determine the size of the segments to store.  However, Horn does not disclose using a prefix.  Chen discloses a similar method in that prefixes are used for keys in order to retrieve information.  However, Chen does not 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 24, 2021